[Cite as State v. Bearer, 2022-Ohio-4554.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                           C.A. No.       21AP0035

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
JOHN BEARER                                             WAYNE COUNTY MUNICIPAL COURT
                                                        COUNTY OF WAYNE, OHIO
        Appellant                                       CASE No.   2021 TRC 000376

                                 DECISION AND JOURNAL ENTRY

Dated: December 19, 2022



        CARR, Judge.

        {¶1}     Appellant, John Charles Bearer, appeals the judgment of the Wayne County

Municipal Court. This Court affirms.

                                                   I.

        {¶2}     This matter arises out of a traffic stop that occurred on the afternoon of January 24,

2021 in Smithville, Ohio. Bearer was charged with one count of driving under the influence of

alcohol in violation of R.C. 4511.19(A)(1)(a) and one count of operating a motor vehicle with a

prohibited blood-alcohol concentration in violation of R.C. 4511.19(A)(1)(h). Bearer filed a

motion to suppress wherein he raised a number of issues in relation to the stop. The matter

ultimately proceeded to a hearing solely on the issue of whether police had a lawful basis to stop

Bearer’s vehicle. The trial court denied the motion after a hearing.

        {¶3}     Bearer pleaded no contest to the charges. After finding Bearer guilty, the trial court

found the offenses to be allied and merged them for sentencing purposes. With respect to the
                                                    2


violation of R.C. 4511.19(A)(1)(h), the trial court imposed a community control sanction as well

as a six-day jail term, three days of which could be served by attending a driver intervention

program. The trial court also imposed an $850 fine and an 18-month license suspension.

        {¶4}    On appeal, Bearer raises one assignment of error.

                                                   II.

                                    ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED IN DENYING DEFENDANT-APPELLANT’S
        MOTION TO SUPPRESS ON THE ISSUE OF REASONABLE SUSPICION OF
        CRIMINAL ACTIVITY JUSTIFYING THE INVESTIGATIVE STOP OF
        DEFENDANT-APPELLANT’S MOTOR VEHICLE.

        {¶5}    In his sole assignment of error, Bearer argues that the trial court erred in denying

his motion to suppress because the totality of the circumstances did not support the conclusion that

police had reasonable suspicion to stop his vehicle. This Court disagrees.

        {¶6}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve factual

questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio St.3d 357,

366 (1992). Thus, a reviewing court “must accept the trial court's findings of fact if they are

supported by competent, credible evidence.” Burnside at ¶ 8. “Accepting these facts as true, the

appellate court must then independently determine, without deference to the conclusion of the trial

court, whether the facts satisfy the applicable legal standard.” Id., citing State v. McNamara, 124

Ohio App.3d 706 (4th Dist.1997).

                                              Background

        {¶7}    In his motion to suppress, Bearer argued that police did not have a lawful basis to

stop his vehicle because there was no evidence that he either committed a traffic violation or was
                                                 3


otherwise impaired. Bearer maintained that the information police received from the identified

citizen informant lacked sufficient detail to be reliable.1 The matter proceeded to a hearing where

Officer Christian Wertz of the Smithville Police Department was the only witness to testify on

behalf of the State.

       {¶8}    After orally denying the motion at the close of the hearing, the trial court issued a

journal entry where it set forth the following factual findings in support of its ruling. On January

24, 2021, Officer Wertz was on patrol when dispatch informed him of a tip about a suspected

drunk driver from an identified citizen informant. The informant provided dispatch with his full

name, his telephone number, and a description of his own vehicle.

       {¶9}    With respect to the suspected drunk driver, the informant provided a detailed

description of the vehicle in question, stating that it was a black Ford 150 pickup truck with a bed

cover. The informant followed the pickup truck and provided continual updates, noting the

direction the subject vehicle was travelling as well as the crossroads it traversed. The informant

observed multiple instances of erratic driving. The informant reported numerous lane violations

over the course of the nearly nine-minute call and further conveyed that the pickup truck had

passed another vehicle in a no passing zone by driving over double yellow lines. At the request of

the dispatcher, the informant attempted to obtain the pickup truck’s license plate number but was

unable to do so. The phone call ended as the pickup truck approached Officer Wertz’s cruiser,

which was located in a stationary position in Smithville.

       {¶10} Within five minutes from the time that the informant ended his 911 call, Officer

Wertz was able to identify the vehicle, which was driven by Bearer. Officer Wertz initiated a


       1
         In his written motion, Bearer also argued that the BAC Datamaster was not functioning
properly at the time of the breathalyzer test but he withdrew this portion of his motion prior to the
hearing.
                                                       4


traffic stop based on the typed information from dispatch which was updated in real time in his

mobile data terminal as well as the additional details that were provided via radio transmissions.

Officer Wertz followed Bearer for one mile prior to initiating the stop. Although Officer Wertz

observed Bearer swerve slightly within his lane, Officer Wertz did not personally observe any

traffic violations prior to initiating the stop.

        {¶11} The trial court ultimately denied the motion to suppress on the basis that there were

sufficient indicia of reliability surrounding the information provided by the identified citizen

informant. The trial court noted that it considered a number of cases in rendering its ruling.

Although Bearer argued that State v. Maitland, 9th Dist. Summit No. 25823, 2011-Ohio-6244, was

controlling, the trial court found Maitland to be distinguishable and instead relied on the authority

of Maumee v. Weisner, 87 Ohio St.3d 295 (1999) and State v. Goins, 9th Dist. Wayne No.

18AP0046, 2019-Ohio-3135.

                                                   Discussion

        {¶12} On appeal, Bearer argues that the trial court erred in concluding that reasonable

suspicion existed to justify an investigatory stop in this case. Bearer’s central contention is that

the credibility of the identified citizen informant was called into question when the officer followed

Bearer for several minutes prior to initiating the traffic stop and did not observe any traffic

violations. Bearer maintains that the trial court should have applied the precedent established by

this Court in Maitland because the officer here relied solely on the information from the citizen

informant and did not independently corroborate the allegations.

        {¶13} The Fourth Amendment to the United States Constitution, as applied to the states

through the Fourteenth Amendment, and Article I, Section 14 of the Ohio Constitution protect

individuals from unreasonable searches and seizures. “To justify an investigative stop, an officer
                                                     5


must point to ‘specific and articulable facts which, taken together with rational inferences from

those facts, reasonably warrant that intrusion.’”        State v. Kordich, 9th Dist. Medina No.

15CA0058-M, 2017-Ohio-234, ¶ 7, quoting Weisner at 299, quoting Terry v. Ohio, 392 U.S. 1, 21

(1968). “[W]here an officer has an articulable reasonable suspicion or probable cause to stop a

motorist for any criminal violation, including a minor traffic violation, the stop is constitutionally

valid * * *.” Dayton v. Erickson, 76 Ohio St.3d 3, 11-12 (1996).

       {¶14} In Weisner, the Ohio Supreme Court held that “[a] telephone tip can, by itself,

create reasonable suspicion justifying an investigatory stop where the tip has sufficient indicia of

reliability.” Weisner at paragraph two of the syllabus. “Where an officer making an investigative

stop relies solely upon a dispatch, the state must demonstrate at a suppression hearing that the facts

precipitating the dispatch justified a reasonable suspicion of criminal activity.” Id. at paragraph

one of the syllabus.

       {¶15} When the information that serves as a basis for an investigatory stop comes solely

from an informant’s tip, the determination of whether reasonable suspicion exists depends on the

indicia of reliability surrounding the tip. Id. at 299. “[C]ourts have generally identified three

classes of informants: the anonymous informant, the known informant (someone from the criminal

world who has provided previous reliable tips), and the identified citizen informant.” Id. at 300.

“[A]n anonymous informant is comparatively unreliable and his tip, therefore, will generally

require independent police corroboration.” Id., citing Alabama v. White, 496 U.S. 325, 329 (1990).

The identified citizen informant is accorded a greater degree of reliability. Weisner at 300. Tips

offered by identified citizen informants may be considered “highly reliable” without “a strong

showing as to other indicia of reliability[.]” Id.
                                                 6


        {¶16} The categorization of the informant is not outcome-determinative and instead is

only one element of the totality of the circumstances analysis. Weisner at 302. “A non-exhaustive

list of other considerations includes whether the tipster personally observed the crime being

reported, whether the tipster identified himself or herself, whether the tipster used the 911

emergency system, whether the tip was about a past or presently occurring crime, whether the tip

contained particularized details and predictive information, and any motivation the tipster may

have had in conveying the tip.” State v. Tincher, 9th Dist. Medina No. 21CA0060-M, 2022-Ohio-

1701, ¶ 10.

        {¶17} In this case, the trial court did not err in concluding that Officer Wertz had

reasonable suspicion to conduct an investigatory stop. The information Officer Wertz received

from dispatch was provided by an identified citizen informant who gave his full name, his phone

number, as well as a description of his own vehicle. In addition to providing updates about the

location of Bearer’s vehicle, the identified citizen informant specifically identified several marked

lane violations and noted that at one point Bearer had crossed double yellow lines to pass another

vehicle. The identified citizen informant observed the traffic violations himself and followed

Bearer while providing continual updates to the dispatcher. The identified citizen informant hung

up only after the dispatcher told him that he no longer needed to follow Bearer. As noted above,

an informant’s tip can by itself create reasonable suspicion justifying an investigatory stop where

the tip has sufficient indicia of reliability. Weisner at 299. Given the indicia of reliability

surrounding the tip from the identified citizen informant here, we are not persuaded by Bearer’s

argument that Officer Wertz’s failure to personally observe a traffic violation undermined the

reliability of the tip.
                                                   7


       {¶18} Furthermore, Bearer’s reliance on Maitland is misguided as the facts of that case

are distinguishable from the case at bar. Maitland involved an anonymous caller who phoned

police to report an erratic driver that the caller allegedly had followed across county lines.

Maitland, 2011-Ohio-6244, at ¶ 1. The defendant drove into a McDonald’s parking lot and pulled

into a spot. Id. Based on the vehicle description provided from the anonymous caller, a police

officer identified the vehicle and pulled his cruiser closely behind the vehicle. Id. The police

officer effected a seizure just as the defendant attempted to exit the vehicle. Maitland at ¶ 1, 6. In

concluding that the officer did not have reasonable suspicion to conduct an investigatory stop, this

Court determined that the State presented no evidence demonstrating that the anonymous tipster’s

allegations of erratic driving were reliable. Id. at ¶ 10 (“The fact that the caller was able to provide

the description and license plate of a car in the McDonald’s parking lot is not material regarding

the reliability of the caller’s erratic driving accusation.”). Unlike Maitland, this case involved an

identified citizen informant who reported the traffic violations as they were occurring and got off

the line only when told that he was no longer needed.

       {¶19} Bearer’s assignment of error is overruled.

                                                  III.

       {¶20} Bearer’s assignment of error is overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                                   Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 8


       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

DAVID C. KNOWLTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and DAVID FOLK, Assistant Prosecuting Attorney,
for Appellee.